Dykman, J.,
(dissenting.) This is a controversy submitted without action upon facts which are admitted. In December, 1887,Stepen M. Buckingham, a resident of the city of Poughkeepsie, departed this life, leaving a last will and testament, by which, among other things, -he bequeathed to Trinity College, Hartford, in Connecticut, the sum of $50,000, and to the rectors, wardens, and vestrymen of tit. Paul’s Protestant Episcopal Church in the city of Poughkeepsie the sum of $10,000, for the purposes mentioned and specified in the will. It is admitted by the submission that the legacy in the will to Trinity College, at Hartford, Conn., was intended to be to the trustees of Trinity College, one of the defendants. Trinity College is a corporation existing under the laws of the state of Connecticut, located at Hartford, in that state. By its charter it is empowered to take by gift and devise any real and personal estate; and, by the statutes of the state of Connecticut, the property of the college is exempt from taxation; and the personal property to the, St. Paul’s Protestant Episcopal Church is also exempt from taxation by the laws of the state of New York. The questions submitted for our determination are these: First. Is the legacy of $50,000 to the trustees of Trinity College subject to a tax of 5 per cent, under chapter 713 of the Laws enacted in the year 1887? Second. Are the plaintiffs, as such executors and executrix, authorized to retain from the amount of said legacy of $50,000, 5 per cent, of said amount, and to pay the same to George W. Chase, as treasurer of Dutchess county, as and for the tax provided for in said act of 1887? Third. Is the legacy of $10,000 to the defendant the rector, wardens, and vestrymen of St. Paul's Protestant Episcopal Church in the city of Poughkeepsie subject to a tax of 5 per cent, under chapter 713 of the Laws of the state of New York enacted in 1887? Fourth. Are the plaintiffs, as such executors and executrix, authorized to retain, from the amount of said legacy of $10,000, 5 per cent, of the said amount, and to pay the same to the defendant George W. Chase, as county treasurer of Dutchess county, as and for the tax provided for in and by said act of 1887 ? And it is stipulated, if the court find and decide that the legacy of $50,000 to Trinity College is not subject to such tax, that judgment may be entered authorizing the plaintiffs as executors and executrix to pay over the full amount of said legacy to the trustees of the college; and further, if the court find and decide that the legacy of $10,000 to the rector, wardens, and vestrymen of St. Paul’s Protestant Episcopal Church in the city of Poughkeepsie is not subject to such tax of 5 per cent., that judgment may be entered authorizing the plaintiffs as executors and executrix to pay over the full amount of said legacy to the said rector, wardens, and vestrymen of St. Paul's Protestant Episcopal Church in Poughkeepsie.
By the first section of chapter 713 of the Laws of 1887, so far as the same applies to this case, all property which shall pass by will from any person who may die seized or possessed of the same while a resident of this state, to any body politic or corporate other than to the societies, corporations, and institutions now exempted by law from taxation, shall be and is subject to a tax of five dollars on every hundred dollars of such property, to be paid to the treasurer of the proper county. Our conclusion is that the Trinity College and the St. Paul’s Protestant Episcopal Church fall under the exemption from this law, specified by a body politic or corporate other than the societies and corporations and institutions now exempted by law from taxation, because the property of those corporations are exempted by law from taxation. Our determination is that the legacies of these two corporations are not subject to a tax of 5 per cent, under chapter 713 of the Laws of 1887, and that the plaintiffs as such executors and executrix are not authorized to retain from the amount of such legacies such tax, and that judgment should be entered authorizing the plaintiffs as executors to pay over the full amount of said lega*811cies to the two legatees named. The same rule applies to the legacy to the Domestic & Foreign Missionary Society of the Protestant Episcopal Church in the United States of America.